Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Pursuant to a preliminary amendment, claims 1-9, 11-13, 16, 19-21, 26 and 29-31 are currently pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9 and 11, drawn to a method for low-yield conversion of unmethylated cytosine nucleotides to uracil nucleotides in a target molecule, classified in C12Q1/6869. 

II.	Claims 12, 13, 16 and 19-21, drawn to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule, classified in C12Q1/68. 

III.	Claims 26 and 29-31, drawn to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule, classified in C07H1/00. 

The inventions are distinct, each from the other because of the following reasons:

Inventions of Group I and Group II are unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method for low-yield conversion of unmethylated cytosine nucleotides to uracil nucleotides in a target molecule comprising: (i) introducing a bisulfite solution to a sample; (ii) allowing the bisulfite conversion to react; (iii) stopping the bisulfite conversion; and (iv) performing desulfonation; while the invention of Group II is directed to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule comprising: (i) performing a low-yield bisulfite conversion; (ii) analyzing the converted nucleic acid molecules; and (iii) mapping the conversion fraction to a nucleotide accessibility status. The invention of Group I and Group II have different steps that lead to different outcomes. Thus, the inventions are unrelated processes.
Inventions of Group I and Group III are unrelated processes. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects because the invention of Group I is directed to a method for low-yield conversion of unmethylated cytosine nucleotides to uracil nucleotides in a target molecule comprising: (i) introducing a bisulfite solution to a sample; (ii) allowing the bisulfite conversion to react; (iii) stopping the bisulfite conversion; and (iv) performing desulfonation; while the invention of Group III is directed to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule comprising: (i) performing a low-yield bisulfite conversion; (ii) constructing an NGS library; (iii) analyzing the NGS reads; (iv) repeating steps (a) through (c); and (v) determining the accessibility of a nucleotide in the target nuclei acid molecules. The invention of Group I and Group III have different steps that lead to different outcomes. Thus, the inventions are unrelated processes.
Inventions of Group II and Group III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the invention of Group II is directed to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule comprising: (i) performing a low-yield bisulfite conversion; (ii) analyzing the converted nucleic acid molecules; and (iii) mapping the conversion fraction to a nucleotide accessibility status; while the invention of Group III is directed to a method of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecule comprising: (i) performing a low-yield bisulfite conversion; (ii) constructing an NGS library; (iii) analyzing the NGS reads; (iv) repeating steps (a) through (c); and (v) determining the accessibility of a nucleotide in the target nuclei acid molecules.. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all of these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and
 (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(d) the prior art applicable to one invention would not likely be applicable to another invention; and
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Election of Species
This application contains claims directed to the following patentably distinct species: If the Applicant elects the invention of Groups I-III, the Applicant is required to further elect an ultimate species for each of the following:

A.	 A single specific species election of reaction conditions including bisulfite concentration, temperature, and time such as, for example, wherein the bisulfite concentration is between 4 M and 10 M, and the temperature is between 4-55oC (instant claim 3) OR wherein the bisulfite concentration is between 4 M and 10 M, and the temperature is between 45-70oC (instant claim 4) OR wherein the bisulfite concentration is between 0.5 M and 5 M, and the temperature is between 45-70oC (instant claim 5) OR wherein the bisulfite concentration is oC (instant claim 6), such as recited in claims 3-6 (please elect one of instant claims 3, 4, 5 or 6).

B.	A single specific species election of target nucleic acid molecule such as, for example, wherein the target nucleic acid molecule is DNA (instant claim 7) OR wherein the target nucleic acid molecule is RNA (instant claim 8), such as recited in claims 7 and 8 (please elect one of instant claims 7 or 8).

C.	A single specific species election of what mapping the conversion fraction comprises such as, for example, wherein mapping comprises comparing the conversion fraction at a C nucleotide position to conversion fractions of all other C nucleotide positions in the same nucleic acid species (instant claim 19) OR wherein mapping comprises comparing the conversion fraction at a C nucleotide position to conversion fractions of all other C nucleotide positions in the other all nucleic acid species (instant claim 20) OR wherein mapping comprises comparing the conversion fraction at a C nucleotide position to an information database of conversion fractions (instant claim 21), such as recited in claims 19-21 (please elect one of instant claims 19, 20 or 21).

D.	A single specific species election of what mapping the conversion fraction comprises such as, for example, wherein mapping comprises comparing the conversion fraction at a C nucleotide position to conversion fractions of all other C nucleotide positions in the same nucleic acid species (instant claim 29) OR wherein mapping comprises comparing the conversion fraction at a C nucleotide position to conversion fractions of all other C nucleotide positions in the other all nucleic acid species (instant claim 30) OR wherein mapping comprises comparing the conversion fraction at a C nucleotide position to an information database of conversion fractions (instant claim 31), such as recited in claims 29-31 (please elect one of instant claims 29, 30 or 31).


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 12 and 26 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. For example, the claims recite a method of bisulfite conversion including reaction conditions including bisulfite concentration, temperature, and time such as, for example, wherein the bisulfite concentration is between 4 M and 10 M, and the temperature is between 4-55oC (instant claim 3); or wherein the bisulfite concentration is between 4 M and 10 M, and the temperature is between 45-70oC (instant claim 4); or wherein the bisulfite concentration is between 0.5 M and 5 M, and the temperature is between 45-70oC (instant claim 5); or wherein the bisulfite concentration is between 0.1 M and 1 M, and the temperature is between 37-70oC (instant claim 6), such that the different reaction conditions for bisulfite conversion result in different conversion rates; different amounts of conversion; different amounts of participation of methylated and/or unmethylated conversion, wherein the different products of the low-yield bisulfite reaction can be used in different methods of determining a nucleotide accessibility status of cytosine nucleotides in a target nucleic acid molecules. Thus, at the very least, the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.

Should Applicant traverse on the ground that the species, or grouping of patentably indistinct species from which the election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1639